Citation Nr: 0825911	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  02-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected heart disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to September 
1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1999 rating decision in which the RO, inter 
alia, continued a 10 percent rating for Wolf-Parkinson-White 
syndrome with syncope and denied service connection for 
tinnitus.  In October 2000, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in November 2001, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in January 2002.

In July 2004, the appellant and his wife testified during a 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.  

In October 2004, the Board remanded the matters then on 
appeal to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development.  A September 2005 
rating decision subsequently granted service connection and 
assigned an initial 10 percent rating for tinnitus.  After 
completing some of the requested action on the increased 
rating claim, the AMC continued the denial of a rating in 
excess of 10 percent for Wolf-Parkinson-White syndrome with 
syncope (as reflected in a September 2005 supplemental SOC 
(SSOC)), and returned this matter to the Board for further 
appellate consideration.  In December 2005, the veteran filed 
an NOD with the initial rating assigned for tinnitus.  

In February 2006, the Board again remanded the claim for an 
increased rating for Wolf-Parkinson-White syndrome with 
syncope to the RO ,via the AMC, for further development.  
After completing some of the requested action, the AMC again 
continued the denial of a rating in excess of 10 percent (as 
reflected in an October 2007 SSOC), and returned the matter 
to the Board for further appellate consideration.  

The Board notes that the issue on appeal was previously 
characterized as entitlement to a rating in excess of 10 
percent for Wolf-Parkinson-White syndrome with syncope, 
however, for the reasons expressed below, the Board has 
recharacterized the matter on appeal as reflected on the 
title page.  

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC.  The remand 
also addresses the matter of an initial rating in excess of 
10 percent for tinnitus-for which the veteran has completed 
the first of two actions required to place this matter in 
appellate status.  VA will notify the veteran when further 
action, on his part, is required.  

As a final preliminary matter, the Board notes that, in a 
December 2005 statement, the veteran requested a temporary 
total rating for surgery resulting in implantation of a 
Reveal cardiac monitor.  In a December 2007 statement, the 
veteran reiterated that he was seeking a temporary total 
rating.  As there is no indication that this claim for a 
temporary total rating has yet been addressed by the RO, this 
matter is not properly before the Board; hence, it is 
referred to the RO for appropriate action.  

REMAND

Regarding the claim for a rating in excess of 10 percent for 
the veteran's service-connected heart disability, the Board 
finds that, unfortunately, additional RO action on the claim 
is warranted, even though such will, regrettably, further 
delay an appellate decision on this matter.  

In a September 1997 rating decision, the RO initially granted 
service connection for Wolf-Parkinson-White syndrome, with 
syncope, based on EKG findings on VA examination in June 
1997.  The RO assigned an initial 10 percent rating from 
April 30, 1997, pursuant to Diagnostic Code 7099-7013, which 
indicates that the veteran's disability was being evaluated, 
by analogy, to paroxysmal tachycardia.  See 38 C.F.R. 
§§ 4.20, 4.27, 4.104, Diagnostic Code 7013 (1997).  

In March 1999, the veteran filed his current claim for an 
increased rating for this disability.  The veteran was 
afforded a VA examination in June 1999.  The pertinent 
diagnoses included possible history of Wolf-Parkinson-White 
syndrome, as evidenced on EKG changes in 1997, no evidence on 
current EKG, and syncope, by history, as described, with 
insufficient evidence at this time to conclude that it is 
definitively related to the possible history of Wolf-
Parkinson-White syndrome, and insufficient evidence to 
diagnose an underlying etiology for this condition.  The 
October 1999 rating decision continued the 10 percent rating.  

In an August 2003 letter, the veteran's private physician 
indicated that he had been treating the veteran since 2002, 
when he was referred from the VA hospital because of syncopal 
episodes and an EKG suggestive of Wolf-Parkinson-White 
syndrome.  The physician noted that the veteran had a very 
comprehensive electrophysiology study which was negative, and 
that, since this study was negative and the etiology of 
syncope was still not known, the veteran had a tilt-table 
test in July 2002 which was also negative.  Finally, the 
physician noted that the veteran had implantation of Reveal 
device for long term EKG monitoring and, so far, he had not 
had any arrhythmia recorded.  The physician added, however, 
that the veteran had documented hypertension, and was 
currently taking Altace daily, on which his blood pressure 
was well-controlled.  

Based on the test results mentioned above, the physician 
opined that it was highly unlikely that the veteran had any 
significant brady or tachyarrhythmia of any significance 
which would have caused syncope; rather, the most likely 
etiology seemed to be labile paroxysmal hypertension, which 
caused vasovagal phenomenon and syncope, for which the 
veteran was treated in service, initially diagnosed as Wolf-
Parkinson-White syndrome by VA.  

Based on the foregoing, in October 2004, the Board remanded 
the claim for a rating in excess of 10 percent for Wolf-
Parkinson-White syndrome with syncope to the RO; noting that 
the August 2003 statement from the veteran's treating 
physician suggested that there might be a changed diagnosis 
or some overlap between hypertension and the veteran's 
service-connected Wolf-Parkinson-White syndrome with syncope.  
As such, the remand instructed that the veteran should be 
afforded a VA cardiovascular examination, and the examiner 
was asked to distinguish the symptoms attributable to the 
service-connected Wolf-Parkinson-White syndrome with syncope 
from those of any other diagnosed cardiovascular condition.  
If it was not medically possible to distinguish the symptoms, 
the examiner was asked to so state.  

A July 2005 VA examination request reflects that, because of 
his position at VA, the veteran was being scheduled for a QTC 
examination, as he could not be examined by a VA Medical 
Center (VAMC) based on his professional relationship with the 
examining unit.  

On QTC examination in August 2005, the examiner noted that 
the veteran was taking Lisinopril daily.  EKG revealed normal 
sinus rhythm, leftward axis, slight intraventricular 
conduction delay, respiratory variation with heart rate, and 
non-specific ST-T wave changes.  The impression was 
hypertension; likely hypertensive heart disease; abnormal 
EKG, with no evidence of Wolf-Parkinson-White syndrome; 
history of Wolf-Parkinson-White syndrome, however, the 
examiner noted that all tests had not demonstrated any 
evidence of WPW, and this was likely a misdiagnosis; and 
syncope, likely secondary to vagal syncope as a result of 
hypertension of hypertensive heart disease.  The examiner 
opined that it was at least as likely as not that the 
veteran's symptoms of syncope were related to hypertension or 
hypertensive heart disease.  In an addendum, the examiner 
noted that the METs level for the veteran was 10-12 based on 
physical activity.  

In the February 2006 remand, the Board noted that the veteran 
had asserted that his service-connected syncope should be 
rated as hypertensive heart disease, rather than as Wolf-
Parkinson-White syndrome.  As such, the RO was instructed to 
specifically consider whether Diagnostic Code 7007 
(evaluating hypertensive heart disease) provided appropriate 
alternative criteria for rating the veteran's service-
connected disability.  

In July 2007, a VA physician at the Richmond VAMC reviewed 
the claims file and noted that review of the medical 
literature did not relate Wolf-Parkinson-White syndrome as a 
risk factor for hypertension, and that, given that the 
comprehensive cardiac testing was negative for any arrhythmia 
and that hypertension is not a condition associated with WPW, 
the examiner opined that it was less likely than not that any 
current heart disability was due to the veteran's history of 
Wolf-Parkinson-White syndrome or other in-service disease.  

While the July 2007 physician opined that it was less-likely 
than not that the veteran had any current heart disability 
related to Wolf-Parkinson-White syndrome, or other in-service 
disease, the opinion appears to be based on the fact that 
hypertension is not associated with Wolf-Parkinson-White 
syndrome, and it is not clear whether the physician 
considered the opinion of the August 2005 VA physician that 
Wolf-Parkinson-White syndrome was a misdiagnosis and that the 
veteran's symptoms of syncope were related to hypertension or 
hypertensive heart disease, or the August 2003 opinion from 
the veteran's private physician, that the veteran's symptoms 
in service were caused by hypertension.  

Moreover, as reflected in the July 2005 VA examination 
request, and as reiterated by the veteran in a December 2007 
statement, there is a conflict of interest in having the 
Richmond VAMC provide an opinion.  In his December 2007 
statement, the veteran reported that his position at VA 
requires ongoing contact with the Compensation & Pension Unit 
administrative staff and examiners at the Richmond VAMC, as 
well as the Salem, Hampton, Washington, D.C., Mountain Home, 
and Martinsburg VAMCs, as well as several VAMCs in North 
Carolina.  

In light of the conflicting medical opinions regarding the 
relationship between the veteran's current heart condition(s) 
and service, and to ensure that the record reflects the 
current severity of all symptoms attributable to the 
veteran's service-connected heart disability, previously 
characterized as Wolf-Parkinson-White syndrome with syncope, 
the Board finds that a more contemporaneous examination, with 
findings responsive to the applicable rating criteria, is 
needed to properly evaluate the service-connected heart 
disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).   

Additionally, the Board notes that, as reflected above, the 
veteran has been diagnosed with several heart conditions, 
including hypertension, likely hypertensive heart disease, 
abnormal EKG, and syncope.  The Board emphasizes that if it 
is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service- connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998); 
38 C.F.R. § 3.102.  Hence, the VA examiner should render 
specific findings in this regard.

The Board also notes that, in exceptional cases, where the 
ratings provided by the rating schedule are found to be 
inadequate, an extra-schedular evaluation may be assigned 
commensurate with the veteran's average earning impairment 
due to service-connected disability.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  An extra-schedular rating 
requires a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993); 38 C.F.R. § 3.321(b)(1).  

In his April 2004 statement in lieu of VA Form 646, the 
veteran's representative asserted that the veteran's Wolf-
Parkinson-White syndrome caused him to miss an excessive 
amount of work.  The Board notes that the veteran submitted 
statements in July and September 1999 regarding the amount of 
sick leave used due to his heart condition.  Accordingly, the 
examiner should also provide comment as to the impact of the 
veteran's service-connected heart disability on his 
employment, i.e., whether the disability causes marked 
interference with employment (beyond that contemplated in the 
assigned rating).  

Accordingly, the RO should arrange for the veteran to undergo 
QTC examination, by a cardiologist, at an appropriate medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, 
shall result in a denial of the claim for increase.  See 
38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file any 
copy(ies) of notice(s) of the date and time of the 
examination sent to the veteran by the pertinent medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Denver VA Medical Center (VAMC) dated from April to May 1998; 
the Colorado Springs VAMC, dated from May 1998 to February 
1999; and the Salem VAMC, dated from January 2001 to 
September 2002.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file. 
 See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain records of treatment for the veteran's heart 
condition(s) from the Denver VAMC (since May 1998), the 
Colorado Springs VAMC (since February 1999), and the Salem 
VAMC (since September 2002), following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and the record before the examining physician is complete, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its letter to the veteran 
meets the notice requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

As a final point on the increased rating claim, the Board 
notes that, in the October 2004 remand, it was pointed out 
that the rating criteria for evaluating heart diseases were 
revised, effective January 12, 1998.  As there is no 
indication that the revised criteria are intended to have a 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner, 17 Vet. 
App. at 9; DeSouza, 10 Vet. App. at 467 (1997).  See also 
VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

Thus, while in the October 2004 remand, the Board instructed 
that adjudication of the claim must involve consideration of 
the former and revised applicable rating criteria, and in the 
February 2006 remand, the Board found that the AMC had failed 
to consider the former and revised rating criteria, as 
previously instructed, the Board points out  that the 
veteran's claim for an increased rating was received in March 
1999.  As such, only the revised rating criteria are 
applicable to his current claim for an increased rating.  

As indicated above, in September 1997, the RO initially 
granted service connection and assigned a 10 percent rating 
for the veteran's service-connected disability, pursuant to 
Diagnostic Code 7099-7013, as in effect prior to January 12, 
1998.  In the November 2001 SOC, the RO noted that, under the 
revised rating criteria, the veteran's service-connected 
disability would most nearly be evaluated based on Diagnostic 
Code 7011.  This diagnostic code provides a 10 percent rating 
for sustained ventricular arrhythmias with workload of 
greater than 7 METs but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or, 
continued medication required.  A higher rating of 30 percent 
is warranted where a workload of greater than 5 METs, but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; there is evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7011.  

While the November 2001 SOC reflects evaluation of the 
veteran's service-connected heart disability pursuant to 
Diagnostic Code 7011, the Board notes that the September 2005 
rating decision (which granted service connection for 
tinnitus), contains a pen-and-ink change of the rating 
criteria for Wolfe-Parkinson-White Syndrome from the previous 
Diagnostic Codes 7099-7013 to new Diagnostic Codes 6299-6204, 
without any explanation for the rationale behind the change 
in diagnostic code.  Diagnostic Code 6204 is for evaluation 
of peripheral vestibular disorders, and provides for 
assignment of a 10 percent rating for occasional dizziness 
and a 30 percent rating for dizziness with occasional 
staggering.  See 38 C.F.R. § 4.87.

In the February 2006 remand, the Board instructed that the RO 
document its specific consideration of all applicable former 
and revised rating criteria for evaluating the veteran's 
disability, to include pursuant to alternative diagnostic 
codes, in compliance with the instructions of the Board's 
October 2004 remand.  While, as noted above, consideration of 
the rating criteria in effect prior to January 12, 1998 is 
not necessary in this case (in light of the date of the 
veteran's claim for an increased rating), the Board finds 
that the October 2007 SSOC does not reflect consideration of 
all applicable diagnostic codes, as the AMC has yet to 
address the applicability of Diagnostic Code 6204.  

Moreover, the Board notes that the veteran has consistently 
asserted, and the August 2003 statement from his private 
physician suggests, that the veteran had hypertension in 
service.  The diagnostic code for evaluating hypertension was 
revised, effective October 6, 2006.  See 71 Fed. Reg. 52,459-
60 (Sept. 7, 2006).  The revised regulation adds a new "Note 
(3)" to 38 C.F.R. § 4.104, Diagnostic Code 7101, for 
hypertensive vascular disease, stating that hypertension is 
to be evaluated separately from hypertensive heart disease 
and other types of heart disease.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (3).  

Accordingly, in readjudicating the claim, the RO should 
specifically consider all applicable diagnostic codes, 
pursuant to which the veteran's service-connected heart 
disability may be rated, including Diagnostic Code 6204, and 
address whether a separate rating for hypertension may be 
warranted pursuant to Note (3) of Diagnostic Code 7101.   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

As a final matter, the Board notes that, in the September 
2005 rating decision, the RO granted service connection and 
assigned an initial 10 percent rating for tinnitus, effective 
February 12, 1999.  The veteran was furnished notice of this 
rating decision on November 4, 2005.  In December 2005, the 
veteran filed an NOD with the initial rating assigned for 
tinnitus.  As such, the Board finds that a NOD has been filed 
with the initial rating assigned for tinnitus; however, the 
RO has yet to issue a SOC with respect to that claim, the 
next step in the appellate process.  See 38 C.F.R. § 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this 
matter must be remanded to the RO for the issuance of a SOC.  
Id.  The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2007).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO must furnish to the veteran and 
his representative an SOC as regards the 
claim for an initial rating in excess of 
10 percent for tinnitus, along with a VA 
Form 9, and afford them the appropriate 
opportunity to file a substantive appeal 
perfecting an appeal on that issue.  The 
veteran and his representative are hereby 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status-here, entitlement to an initial 
rating in excess of 10 percent for 
tinnitus-a timely appeal must be 
perfected within 60 days of the issuance 
of the SOC.

2.  The RO should obtain all records of 
evaluation and/or treatment for the 
veteran's heart disability from the 
Denver VAMC (since May 1998), the 
Colorado Springs VAMC (since February 
1999), and the Salem VAMC (since 
September 2002).  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should notify the veteran 
of the evidence that is his ultimate 
responsibility to submit.

The RO should ensure that its letter 
meets the notice requirements of Vazquez-
Flores (cited to above).  The RO should 
also clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo QTC examination, by a 
cardiologist, at an appropriate medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
electrocardiogram, echocardiogram, Holter 
monitor, or X-ray, if warranted) should 
be accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should provide diagnoses for 
all of the veteran's current heart 
conditions, and render specific findings 
with respect to the existence and extent 
of all symptoms associated with the 
veteran's service connected heart 
disability, previously characterized as 
Wolf-Parkinson-White syndrome with 
syncope.  The examiner should 
specifically consider and address the 
August 2003 letter from the veteran's 
private physician, the August 2005 QTC 
examination, and the July 2007 VA 
examination.  

The examiner should also provide 
objective measurements of the level of 
physical activity, expressed numerically 
in metabolic equivalents (METs), and 
should comment as to whether the 
veteran's service-connected heart 
disability is manifested by paroxysmal 
atrial fibrillation or other 
supraventricular tachycardia documented 
by ECG or Holter monitor, and, if so, 
should comment on the number of episodes 
per year.  

The examiner should also provide comment 
as to the impact of the veteran's 
service-connected heart disability on his 
employment, i.e., whether the disability 
causes marked interference with 
employment (beyond that contemplated in 
the assigned rating)..  

If more than one heart disability is 
diagnosed, in providing the above-noted 
findings, the examiner should, to the 
extent possible, distinguish 
symptoms/impairment attributable to the 
veteran's service-connected heart 
disability from those attributable to any 
other diagnosed disorder(s).  However, if 
it is not medically possible to do so, 
the examiner should clearly so state. 
 
The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the increased 
rating claim on appeal.  If the veteran 
fails, without good cause, to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim for 
increase, on the merits, in light of all 
pertinent evidence and legal authority, 
to specifically include consideration of 
all applicable rating criteria, including 
Diagnostic Code 6204 and Diagnostic Code 
7101, Note (3), as well as  the 
provisions of 38 C.F.R. § 3.321.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


